Case 1:20-cv-20516-MGC Document 10 Entered on FLSD Docket 04/02/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                     Case No. 1:20-cv-20516-MCG

  STRIKE 3 HOLDINGS, LLC, a limited liability
  company,

         Plaintiff,

  v.

  JOHN DOE subscriber assigned IP address
  136.28.12.67, an individual,

         Defendant.

                                                   /

                                     NOTICE OF CHANGE OF ADDRESS


         Attorney Rachel E. Walker, Esq. files this Notice of Change of Address in the above

  captioned case. All future pleadings, memoranda, correspondence, orders, etc., shall be sent to Ms.

  Walker at the following address:


                                Law Firm:      SMGQ Law
                                Address:       2 South Biscayne Blvd, 34th Floor
                                               Miami, FL 33131
                                E-mail:        rwalker@smgqlaw.com
                                Telephone:     305-377-1000

  Dated: April 2, 2020

                                                       Respectfully submitted,

                                                       /s/ Rachel E. Walker______________
                                                       Rachel E. Walker (FL Bar No. 111802)
                                                       SMGQ LAW
                                                       2 South Biscayne Blvd, 34th Floor
                                                       Miami, FL 33131
                                                       Tel.: 305-377-1000

                                                  1
Case 1:20-cv-20516-MGC Document 10 Entered on FLSD Docket 04/02/2020 Page 2 of 2



                                                       Fax: 855-327-0391
                                                       Email: rwalker@smgqlaw.com

                                                       Attorneys for Plaintiff

                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 2, 2020, a copy of the foregoing was electronically filed
  with the Clerk of Court using the CM/ECF system, which will furnish electronic copies to all
  counsel of record.

                                                       /s/ Rachel E. Walker




                                                   2
